DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The office thanks Applicant for the amendment and concise explanation of how the new language overcomes the previous reference.  Applicant was correct in that their amending language, including new limitations restricting the auxiliary fan to being circumferentially aligned and that the fan does not deliver air into the main compressor, was sufficient to overcome use of the Ress reference.   Applicant’s further arguments were used to ensure that an incompatible fan systems were not considered based upon the Applicant’s submitted NPL remarks.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0198816 to Suciu et al. (S1), in view of US 4,254,618 to Elovic, (E1), US 5,452,573 to Glickstein et al. (G1), and US 9,835,050 to Marche. (M1).  
In Re Claim 1:
S1 teaches:
	A gas turbine engine comprising:
	A main compressor section(16, 26) having a high pressure compressor(26) with a downstream discharge[after 26H], and more upstream locations; [Figure 1B, Page 2, ¶40-42.]
	A turbine section having a high-pressure turbine(28); [Figure 1B, Page 2, ¶41.]
	Said turbine section further having a fan drive turbine(18), said fan drive turbine driving a main fan(20) through a main fan gear reduction(25), said main fan delivering air into a bypass duct(viewable in 1B)  as bypass air(B) and into said main compressor section(C for core section), a bypass ratio being defined as a volume of air delivered into said bypass duct(B) and a volume of air delivered to main compressor section, and said bypass ratio being greater than or equal to 10.0, a gear ratio of said main fan gear reduction(25) being greater than or equal to 2.3, a low fan pressure ratio across said main fan being less than or equal to 1.45, and said main fan having an actual fan tip speed in feet/second that is less than or equal to 1150 feet/second. [Page 2, ¶43 discloses bypass ducts and bypass ratios as claimed.  ¶46 gives the guiding bypass flow B a name. ¶44 discloses the core nacelle C for core flow. ¶40 discloses the gear train, and ¶40 clarifies it is a gear reduction by the gear train(25) said gear reduction being greater than 2.5:1. Page 3, ¶47 discloses the operating low fan pressure ratio as less than about 1.45 and that the fan tip speed is less than 1150 feet/second.] 

S1 does not teach:
	A cooling system, nor said cooling system, possessing a tap tapping air from at least one of said more upstream locations ins aid compressor section, passing said tapped air through a heat exchanger and then to a cooling compressor, said cooling compressor compressing air downstream of said heat exchanger and delivering air into said high pressure turbine, nor an auxiliary fan is positioned upstream 

E1 teaches:
	Modern aircraft gas turbofan engines operate at turbine inlet air temperature levels beyond structural temperature capabilities of high temperature alloys.  Thus hot flow path components such as turbine blades and vanes must be cooled to assure structural integrity, and meet operating life requirements, as it is well-known that desirable operating fuel consumption, is improved at those higher temperatures.  E1 provides a method of efficiently reducing the temperature of the air used to cool said components. [Col. 1, ll. 6-20.] 
	The method disclosed by E1 to achieve this comprising:
	A main compressor(20) section having a high pressure compressor with a downstream discharge, and more upstream locations; [As the fan is an upstream lower pressure compressor, the main compressor is a high pressure compressor, upstream locations of the downstream discharge, seen in Figure 2 must exist.]
	A turbine section having a high pressure turbine(36); and [Per Col. 3, ll. 45-64, there’s fan turbine (low pressure) therefore the turbine immediately adjacent the combustor is a high pressure turbine.]
	A tap tapping air from at least one of said more upstream locations in said compressor section, passing said tapped air through a heat exchanger(54) and then delivering said air into said high pressure turbine. [Col. 6, ll. 30-40 disclose extracting the cooling air form the compressor at locations other than 
	Said turbine section includes a fan drive turbine, said fan drive turbine driving a fan rotor, And a bypass ratio being defined as a volume of air delivered into a bypass duct as propulsion air compared to a volume of air delivered into said fan compressor section, exists. [Col. 4, ll. 45-55. Discloses a bypass duct(26) and a fan(14) driven by a shaft(18) connected to a fan turbine.]
	 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of S1 which does provide specifics for any cooling system, to provide for it a cooling system as known in the art for being workable with bypass, to use a bypass compatible cooling system such as taught by E1, for the purpose of improving the operating temperature of the turbine to a higher value than the material can stand for higher efficiency, by cooling said components while not subsequently reducing the life of said turbine parts by temperature damage.  This would yield extracting air from the compressor section at locations including more than just the main compressor discharge, for reducing the temperature of the turbine section and extend the operating life of said blades.

G1 teaches:
	It is desirable to provide high pressure cooled air, over a wide range of pressures for engine needs. [Col. 1, ll. 15-20, 45-51, Col. 2, ll. 30-37.]  This is achieved by pulling air from bleed/tap ports such as interstage ones(101) which feed into a heat exchanger(40)in a bypass flow(22), before being delivered to a radial impeller(60) that eventually directs aid air to needed higher pressure cooling.  [Figure 2, Col. 3, ll. 20-30, Col. 4, ll. 20-35 disclose the auxiliary.  Col. 5, ll. 20-34, ll. 45-67, disclose interstage bleeding(101) and auxiliary compressing. Col. 6, ll. 15-35.]


M1 teaches:
	Using a heat exchanger (107) to cool air extracted from a compressor (101, 102), by exposing the heat exchanger to cold air in a bypass flow path (30) downstream of the main engine fan (5). [Col. 3, line 37-43, 54-60, 65 - Col. 4, line 3.] Providing upstream of that heat exchanger, an auxiliary fan (205, 206) that rotates to vary the flow rate of air from the bypass across the heat exchanger. [Col. 4, ll. 1-14] the fan operates at a variable speed, under a controller (106) and system. [Col. 5, ll. 60-64.] The speed of the fan is varied based upon the temperature needs of the cold air user systems when the engine temperatures are high. [Col. 2, ll. 19-25, Col. 6, ll. 25-35.]  The office notes maximum operating power of the gas turbine engine and low operating power of the gas turbine engine have respectively higher and lower temperature needs of cooling systems, and effectiveness of cooling systems, and thus in so far as the speed variance as a function of operating power is of merit to a structural claim it is met. The invention of the Applicant permits the heat exchanger to be effective over a wider range of temperatures, while being able to fit the entire structure, for example, in a strut(16) of the bypass duct. [Figure 11, Col. 7, ll. 4-9.]


In Re Claims 2 and 3:
S1 as modified in claim 1 teaches:
	The gas turbine as set forth in claim 1, wherein:
	(Claim 2) a main fan delivers bypass air into a bypass duct and into said main compressor section and said heat exchanger positioned within said bypass duct to be cooled by bypass air. [E1, Figures 1 and 2 show the fan(16) and a bypass duct(26) with the heat exchanger located within it.]
	(Claim 3) said cooling compressor includes a centrifugal compressor impeller. [G1, Figure 1, shows the impeller(60).]

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over S1, E1, G1, and M1 as applied to claim 1 above, and further in view of an engineering expedient, US 2011/0247344 to Glahn et al. (G2) and US 2014/0260326 to Schwarz et al. (S2).

In Re Claim 4:
S1 as modified in claim 1 teaches:


S1 is silent as to:
	The operating temperature.

S1, further teaches:
Fuel consumption, is improved at higher overall operating temperatures. [Col. 1, ll. 6-20.]

G2 teaches:
	It is known in the art that advances in gas turbine engines result in higher temperatures at compressor exits. [Pages 1 and 2, ¶18-20, such values can include values of 1300 degrees Fahrenheit.]    

S2 teaches:
It is known that values  of said operating temperatures can exceed 1350 degrees. [Page 3, ¶39, temperature can exceeds 1100 F but at some points can be between 100 and 1500.]  
Examiner further takes official notice that higher temperature operation improves the efficiency of the engine as opposed to running at lower temperature values.
	It would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the operating temperature of S1, at a higher, known in the art operating value, such as 1350 degrees Fahrenheit, as it is a known engineering expedience that higher temperatures improve efficiency, and the value is within known limits of operating temperatures, and therefore would have been obvious to design for, for improved operational envelopes.  This would yield the limitation of claim 4.

Claims 5-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over S1, E1, G1, and M1 as applied to claim 1 and further in view of US 2007/0213917 A1 to Bruno et al. (B1).

In Re Claim 5:
S1 as modified in claim 1 teaches:
	The gas turbine as set forth in claim 1.

S1 as modified does not teach:
Wherein said turbine section driving a tower shaft, said tower shaft further driving an impeller of said cooling compressor. 

B1 teaches:
	It is known to utilize a tower shaft(28) to power several auxiliary devices needed by an engine. And among them pumps(30). Further the system includes an auxiliary gear box(26) which speed reduction gears so that the speed of the many devices can be controlled maintained at values independent of pressure or operating temperatures. [Page 1, ¶6, 7, 12, 14, and Page 2, ¶19, 20.]
	It would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the auxiliary cooling compressor and additional elements of the engine of S1 to be powered by a tower shaft and auxiliary gear box operating at a gear reduction speed as taught by B1, for the purpose or providing additional elements powered by the engine such as sensors, generators, etc, as well as power the pump of E1 and G1, as a known in the art alternative method for powering said pump with the advantage of controllable power of the compressor.  This would yield the limitation of claim 5. 

In Re Claims 6-10:
S1 as modified in claim 5 teaches:
	The gas turbine engine as set forth in claim 5, wherein:
	(Claim 6) said tower shaft also driving an accessory gearbox. [AGB(26) of B1.]
	(Claim 7) claim 6, a gear reduction is included such that said impeller rotate at a slower speed than said tower shaft. [B1, ¶12.]
	(Claim 8) claim 7, said impeller is a centrifugal compressor impeller. [G1, Figure 1, shows the impeller(60).]
	(Claim 9) a gear reduction is included such that said impeller rotates at a slower speed than said tower shaft. [B1, ¶12.]
	(Claim 10) said impeller is a centrifugal compressor impeller. [G1, Figure 1, shows the impeller(60).]

Claims 15, 16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over S1, E1, G1, M1, and B1.

In Re Claim 15:
S1 teaches:
	A gas turbine engine comprising:
	A main compressor section(16, 26) having a high pressure compressor(26) with a downstream discharge[after 26H], and more upstream locations; [Figure 1B, Page 2, ¶40-42.]
	A turbine section having a high-pressure turbine(28); [Figure 1B, Page 2, ¶41.]
	Said turbine section further having a fan drive turbine(18), said fan drive turbine driving a main fan(20) through a main fan gear reduction(25), said main fan delivering air into a bypass duct(viewable 

S1 does not teach:
	A cooling system, nor said cooling system, possessing a tap tapping air from at least one of said more upstream locations ins aid compressor section, passing said tapped air through a heat exchanger and then to a cooling compressor, said cooling compressor compressing air downstream of said heat exchanger and delivering air into said high pressure turbine.

E1 teaches:
	Modern aircraft gas turbofan engines operate at turbine inlet air temperature levels beyond structural temperature capabilities of high temperature alloys.  Thus hot flow path components such as turbine blades and vanes must be cooled to assure structural integrity, and meet operating life requirements, as it is well-known that desirable operating fuel consumption, is improved at those higher temperatures.  E1 provides a method of efficiently reducing the temperature of the air used to cool said components. [Col. 1, ll. 6-20.] 

	An intercooling system for a gas turbine engine comprising:
	A heat exchanger(54) for cooling air drawn from a portion of a main compressor section(20) at a first temperature and pressure for cooling the air to a second temperature cooler than the first temperature; and [As the fan is an upstream lower pressure compressor, the main compressor is a high pressure compressor, Col. 6, ll. 30-40 disclose extracting the cooling air from the compressor at locations other than (therefore they must be upstream) of the discharge. Col. 5, ll. 5-25 discloses cooling air from the compressor bleed to the heat exchanger to the turbine.]
	Communicating the air to a portion of a turbine section(36). [Per Col. 3, ll. 45-64, there’s fan turbine (low pressure) therefore the turbine immediately adjacent the combustor is a high pressure turbine.]
Said turbine section includes a fan drive turbine, said fan drive turbine driving a fan rotor, And a bypass ratio being defined as a volume of air delivered into a bypass duct as propulsion air compared to a volume of air delivered into said fan compressor section, exists. [Col. 4, ll. 45-55. Discloses a bypass duct(26) and a fan(14) driven by a shaft(18) connected to a fan turbine.]
wherein said heat exchanger positioned within said bypass duct to be cooled by bypass air. [Figures 1 and 2 of E1 show the fan(16) and a bypass duct(26) with the heat exchanger located within it.]

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of S1 which does provide specifics for any cooling system, to provide for it a cooling system as known in the art for being workable with bypass, to use a bypass compatible cooling system such as taught by E1, for the purpose of improving the operating temperature of the turbine to a higher value than the material can stand for higher efficiency, by cooling said components while not subsequently reducing the life of said turbine parts by temperature damage.  

G1 teaches:
	It is desirable to provide high pressure cooled air, over a wide range of pressures for engine needs. [Col. 1, ll. 15-20, 45-51, Col. 2, ll. 30-37.]  This is achieved by pulling air from bleed/tap ports such as interstage ones(101) which feed into a heat exchanger(40)in a bypass flow(22), before being delivered to a radial impeller(60) that eventually directs aid air to needed higher pressure cooling.  [Figure 2, Col. 3, ll. 20-30, Col. 4, ll. 20-35 disclose the auxiliary.  Col. 5, ll. 20-34, ll. 45-67, disclose interstage bleeding(101) and auxiliary compressing. Col. 6, ll. 15-35.] 
	It would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the heat exchange flow cooling system of(E1) as applied to S1 above, to include a downstream compressor as taught by G1 for the purposes of providing improved range of cooling multiple parts of the turbine, by extracting air from upstream locations as shown, and delivering some air to low pressure, low temperature needs, while with the use of additional downstream compression of said extracted air, ensure the final air used can meet high pressure/high temperature cooling needs such as those at a high pressure turbine as well. This would yield the limitation of a cooling compressor downstream of the taps tapping air as claimed and a wider array of cooling possibilities the system can handle.

B1 teaches:
	It is known to utilize a tower shaft(28)  off of the shaft driven by the turbine section to power several auxiliary devices needed by an engine. And among them pumps(30). Further the system includes 
	It would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the auxiliary cooling compressor and additional elements of the engine of E1 to be powered by a tower shaft and auxiliary gear box operating at a gear reduction speed as taught by B1, for the purpose or providing additional elements powered by the engine such as sensors, generators, etc, as well as power the pump of E1 and G1, as a known in the art alternative method for powering said pump with the advantage of controllable power of the compressor.  This would yield the limitation of a tower shaft driven by the turbine sections rotation, said tower shaft including an accessory gear box and the cooling compressor impeller. [AGB(26) of B1.]

M1 teaches:
	Using a heat exchanger (107) to cool air extracted from a compressor (101, 102), by exposing the heat exchanger to cold air in a bypass flow path (30) downstream of the main engine fan (5). [Col. 3, line 37-43, 54-60, 65 - Col. 4, line 3.] Providing upstream of that heat exchanger, an auxiliary fan (205, 206) that rotates to vary the flow rate of air from the bypass across the heat exchanger. [Col. 4, ll. 1-14] the fan operates at a variable speed, under a controller (106) and system. [Col. 5, ll. 60-64.] The speed of the fan is varied based upon the temperature needs of the cold air user systems when the engine temperatures are high. [Col. 2, ll. 19-25, Col. 6, ll. 25-35.]  The office notes maximum operating power of the gas turbine engine and low operating power of the gas turbine engine have respectively higher and lower temperature needs of cooling systems, and effectiveness of cooling systems, and thus in so far as the speed variance as a function of operating power is of merit to a structural claim it is met. The invention of the Applicant permits the heat exchanger to be effective over a wider range of 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of S1, to place the heat exchanger in a strut of the bypass duct along with an upstream variable speed auxiliary fan as taught by M1, for the purpose of permitting the fan system to vary its speed and thus efficiency of the cooling heat exchanger based upon the temperature needs, and operating powers linked to such, of the cooling systems the fluid is being supplied to.  This would yield the claimed auxiliary fan, upstream of the heat exchanger, not delivering air to the core of the system, of variable speed operated based upon power of the system, as claimed.

In Re Claims 16 and 18:
E1 as modified in claim 15 teaches:
The gas turbine as set forth in claim 15, wherein:
	(Claim 16) said cooling compressor includes a centrifugal compressor impeller. [G1, Figure 1, shows the impeller(60) is performing the cooling air compression downstream of the main compressor taps.]
	(Claim 18) a gear reduction is included such that said impeller rotates at a slower speed than said tower shaft. [B1, ¶12.]

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over S1, E1, G1, M1, and B1 as applied to claim 15 above, and further in view of an engineering expedient, G2, and S2.

In Re Claim 17:
S1 as modified in claim 15 teaches:


S1 is silent as to:
	The operating temperature.

S1, further teaches:
Fuel consumption, is improved at higher overall operating temperatures. [Col. 1, ll. 6-20.]

G2 teaches:
	It is known in the art that advances in gas turbine engines result in higher temperatures at compressor exits. [Pages 1 and 2, ¶18-20, such values can include values of 1300 degrees Fahrenheit.]    

S2 teaches:
It is known that values of said operating temperatures can exceed 1350 degrees. [Page 3, ¶39, temperature can exceeds 1100 F but at some points can be between 100 and 1500.]  
Examiner further takes official notice that higher temperature operation improves the efficiency of the engine as opposed to running at lower temperature values.
	It would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the operating temperature of S1, at a higher, known in the art operating value, such as 1350 degrees Fahrenheit, as it is a known engineering expedience that higher temperatures improve efficiency, and the value is within known limits of operating temperatures, and therefore would have been obvious to design for, for improved operational envelopes.  This would yield the limitation of claim 4.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 7,454,894 to Larkin teaches that a bypass flow from a fan of a turbofan engine may be insufficient to meet all heat exchanger temperature needs in all operation states and can benefit from an auxiliary fan (42). US 6,931,834 to Jones teaches auxiliary fans circumferentially aligned with heat exchangers to provide improved flow in turbofan engines when the normal air flow needs are insufficient to provide the cooling desired, such as in startup. US 2013/0098067 to Suciu teaches providing a fan (100) upstream of a heat exchanger, for taking bypass air and delivering it to a heat exchanger before exhausting it. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA R BEEBE whose telephone number is (571)272-9968.  The examiner can normally be reached on M-F 10-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSHUA R BEEBE/Examiner, Art Unit 3745                                                                                                                                                                                                        
/IGOR KERSHTEYN/Primary Examiner, Art Unit 3745